Title: Thomas Jefferson to Gordon, Trokes & Company, 25 July 1809
From: Jefferson, Thomas
To: Gordon, Trokes & Company


          
            Messrs Gordon Trokes & co.  Monticello July 25. 09
             Having desired my relation mr George Jefferson to establish a correspondence for me at Richmond for the supply of my groceries & the terms of paiment to be observed, he informs me he has arranged with you for my supplies, and that paiment shall be made semi-annually. with this I shall accordingly take care to comply. I now, in consequence subjoin a list of articles which I must pray you to send by some trusty boat; mr Jefferson’s knolege of them will enable him to advise you as to their selection—in general I wish mr Randolph’s boat to be preferred when there. this list amounts to about an ordinary quarter’s consumption of 3. months. every thing should be packed in the strongest & securest manner to guard against depredation, the expence of which is small in comparison of the ordinary plunder. be so good as to forward  an account of the articles sent & their prices. I have to acknolege a preceding reciept of 50.℔ of coffee from you.
            I am gentlemen y Your most obedt servt Th: Jefferson
          
          
            8.℔. best tea. young Hyson usually preferred.
            50.℔ coffee (not green) E. India is preferred.
            single refined sugar. 12. loaves.
            best brown sugar 200.℔.
            raisins 10.℔ 
            rice 20.℔ 
            pearl barley 10.℔crackers. a keg of 20. or 25.℔
            spices. 1. oz. cinnamon. 1. oz. mace. 2. oz. nutmeg. 2.℔ black pepper
            Syrop of punch. 3. doz. bottles.
            best French brandy. a keg of 10. or 15 gallons.
            1. best cheese for the table.
            
            1. poorer do for cookery. the rich cheeses do not answer for this
            Cod’s tongues & sounds. 1. keg
            herrings. 5. barrels of best quality.
             salted white shads. 1. barrel of best quality
          
        